                                     IN THE UNITED STATES DISTRICT COURT
                                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                             CHARLOTTE DIVISION
                                             3:13-CR-00307-RJC-DCK

               UNITED STATES OF AMERICA,                     )
                                                             )
                                  Plaintiff,                 )
                                                             )
                      v.                                     )                    ORDER
                                                             )
               SHAHID HASSAN MUSLIM,                         )
                                                             )
                                  Defendant.                 )
                                                             )

                           THIS MATTER is before the Court upon the defendant’s Omnibus Motion,

              (Doc. No. 226); Motion to Recuse pursuant to 28 U.S.C. § 455(a), (Doc. No. 227);

              Motion to Disqualify pursuant to 28 U.S.C. § 144, (Doc. No. 228); and Motion for

              Stay of 28 U.S.C. § 2255 Petition, (Doc. No. 229).

                           The gravamen of defendant’s motions is that the Court should not preside

              over the recently filed § 2255 petition, (Case No. 3:21-cv-184), based on alleged bias

              resulting from this criminal case. Accordingly, the motions would be more

              appropriately considered in the civil case.

                           IT IS, THEREFORE, ORDERED that the defendant’s motions, (Doc. Nos.

              226, 227, 228, and 229), be TERMINATED in the criminal case and RE-FILED in

              the civil case.


Signed: May 3, 2021
